Title: To Alexander Hamilton from John F. Mercer, 26 March 1793
From: Mercer, John F.
To: Hamilton, Alexander



Fredericksburg [Virginia] Mar. 26. 1793.
Sir

I have now to acknowledge the receit of yours of the 14th. of March which was handed to me on my way from Annapolis to this place. Your own discretion will determine you what course you are to pursue—confining myself as I have hitherto done to a line purely defensive, I shall assuredly not refuse any summons I may receive from you.
As the last paragraph however of your letter contradicts what I have both written & published: viz. “That matter of opinion only & not matter of fact was now at issue between us.”—I shall not decline any explanation that may enable others & the public if judged expedient by either party (to whom this assertion has been thus committed) to determine with whom & on whom any departure from veracity may rest. I do therefore now recapitulate that the original & sole basis of your first letter to me & that to Major Ross published in an hand bill, rested, as I understood on this single fact—That I had accused you of buying & selling stock on your private account. This assertion was fully & unequivocally disprov’d by the Certificates of six as respectable Characters as any in the Union, & as far as I recollect not one of the numerous Certificates procur’d by Major Ross from the most avowed & bitter partizans against me, furnishes the slightest evidence of a fact that formed the ground work of a very exceptionable procedure; but on the contrary they as to that fact, fully corroborate the Certificates I had forwarded: Afterwards in reply to yours & stating what I actually did say (which it is to be ever understood was in reply to an attack made upon me in public & private for my opposition to your public measures as Secretary of the Treasury as appears by Capt. Campbells own Certificate)—I then asserted two other facts—the one, that of the public Money laid out in the purchase of Stock on account of the sinking fund, under your immediate direction, more had been given, than others had purchased for at the same time. For this fact I quoted as my sole authority the public News papers, which I read extracts from in Congress in my place to this effect & I added that this fact was not then contraverted or denied. The other fact that when three parcels of Stock were offered under sealed proposals at these different prices that part was taken of each of the three & part returned. I have lodged with Mr. Beckley, a Certificate of Mr. Hawkins, a Senator from No. Carolina, substantially to this effect. And that Gentleman, will I have no doubt, also add if requisite, that he gave me fully the information I have above stated with regard to the three parcels at the three different prices—altho’ when he gave me the partial Certificate mentioned as he could not perfectly recollect his authority, he did not insert it: Your interference in my Election previous to the first letter, became also collaterally a fact disputed, in a very exceptionable mode by the disclosure of a private conversation. At the time I mentioned my authority, which altho’ good ground for my belief & consequent conduct was improperly brought before the public. My information may & I believe has proved erroneous in its first source, yet it was a justification of my conduct & belief that your sentiments were not witheld with regard to my election, I believe I have from your own acknowledgement in one instance. There are still some farther facts that have been interwoven in the discussion respecting the payment for my Horse killed at Green Spring. Of this a full statement authenticated entirely by others—men of unexceptionable probity has been furnished, with which your own account of the transaction does I believe exactly correspond. These are All the facts that I ever recollect to have been the subjects of enquiry between us. As to any other suggestions—they are I conceive Matters of opinion only—particularly what you observe respecting Mr. Duer & which seems the only ground of remaining discussion selected by yrs. of the 1st. of March. In my opinion of a preference, I conceive I am fully justified by the Report of the Committee of enquiry, by which it appears that the transfer notified to you & lodged in your Office as the basis of the public Connexion with Duer was posterior to the correspondence with that Gentleman in character of Contractor & a Consultation between yrself, Genl. St. Clair & Genl. Knox & Mr Duer previous to Genl. St. Clair’s departure. Saying this I am free to admit that private information of which I coud not doubt & on which I entirely relied respecting your interference in favor of this Gentleman Mr. Duer, appears by a Letter receiv’d from Mr. Baldwin since my last to you, to be without any good foundation.
It is my wish now to be furnished with an exact copy of my Letter to you of the 31st. of January, as the one I have retaind is I am sensible inaccurate in expression, altho’ I belive entirely correct in sentiment.
I am Sir &c.

John F Mercer

